Citation Nr: 1411521	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for bilateral leg and thigh pain, to include as secondary to degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for sciatica of the bilateral lower extremities.

6.  Entitlement to service connection for perifolliculitis.

7.  Entitlement to service connection for degenerative joint disease of the right hip.

8.  Entitlement to service connection for degenerative joint disease of the right knee.

9.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran presented testimony before the undersigned Veterans Law Judge during a February 2013 hearing.  A transcript of that hearing has been associated with the claims file.

Subsequent to the September 2010 Statement of the Case and subsequent to certification of the appeal to the Board, the Veteran submitted additional medical evidence in support of his claims.  This submission was accompanied by a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for radiculopathy of the bilateral upper extremities, radiculopathy of the bilateral lower extremities, sciatica of the bilateral lower extremities, entitlement to service connection for perifolliculitis, entitlement to service connection for degenerative joint disease of the right hip, degenerative joint disease of the right knee, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current disability diagnosed as degenerative disc disease of the lumbar spine.

2.  The Veteran experienced a back injury during service in April 1967.

3.  The evidence of record is in relative equipoise with respect to whether the Veteran's degenerative disc disease of the lumbar spine is related to his military service. 

4.  The competent and probative evidence of record does not reflect a diagnosis of a disability manifested by bilateral leg and thigh pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
2.  The criteria for entitlement to service connection for a disability manifested by bilateral leg and thigh pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the Board has granted entitlement to service connection for degenerative disc disease of the lumbar spine.  As such, any error related to the duties to notify or assist or any other due process error on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With regard to the issue of entitlement to service connection for a disability manifested by bilateral leg and thigh pain, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In March 2010, the Social Security Administration (SSA) confirmed that there were no medical records, as either the Veteran did not file a claim for disability benefits or he did file a claim but no medical records were obtained.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA spine examination was conducted in October 2009; the record does not reflect that this examination was inadequate for rating purposes.  In that regard, the examination was based upon physical examination of the Veteran as well as a review of the records in the claims file.  Moreover, the examiner provided supporting rationale for all conclusions reached.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal and the information that the Veteran could provide in support of his claim.  The Veteran's representative and the VLJ asked questions to ascertain whether the nature and etiology of the Veteran's disability.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown , 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  Degenerative Disc Disease of the Lumbar Spine

The Veteran's service treatment records show that he had treatment for back pain in April 1967 following an injury incurred while jumping from the back of a truck.  The diagnosis was severe low back strain.  A May 1967 record also diagnosed lumbosacral strain.

An October 2009 VA examination report states that the Veteran has a present diagnosis of degenerative disc disease of the lumbar spine.  The examination report contains an opinion that the Veteran's lumbosacral spine disability was less likely than not related to his in-service lumbosacral strain, explaining that the in-service spine strain was an acute event and unrelated to the current lumbar spine disability.

In December 2013, a VA physician submitted an opinion stating that the Veteran's ongoing back issues were "as likely as not" related to his in-service injury.  The physician explained that there was a documented in-service injury with ongoing back issues since that time.  The opinion was based upon a review of the pertinent evidence in the claims file.

After review of the record, the Board finds that the evidence is in equipoise with respect to whether the Veteran's currently diagnosed degenerative disc disease of the lumbar spine is related to his military service.  In that regard, there are competing medical opinions addressing the etiology of the Veteran's degenerative disc disease of the lumbar spine.  Both opinions are based upon a review of the pertinent evidence in the claims file and provide supporting explanation and rationale for the conclusions reached.  As the evidence as to whether the Veteran's current degenerative disc disease of the lumbar spine is related to his in-service lumbar spine injury is evenly balanced, resolving all reasonable doubt in the Veteran's favor, service connection for degenerative disc disease of the lumbar spine is warranted.

II.  Bilateral Leg and Thigh Pain

The Veteran's service treatment records show that the Veteran complained of radiating pain down the right buttocks and thigh after injuring his back in April 1967.

Private medical records from 1983 and 1984 note the Veteran's complaints of back pain with bilateral leg pain, left greater than right.  The diagnosis was chronic lumbar degenerative disc disease.

An October 2009 VA spine examination notes the Veteran's complaints of low back pain with bilateral leg pain secondary to sciatica and radiculopathy.  Physical examination of the lower extremities showed normal muscle tone and no muscle atrophy.  Sensory examination was normal, and a straight leg raise test was positive, bilaterally.  The diagnosis was degenerative disc disease of the lumbar spine with sciatica and radiculopathy in the bilateral lower extremities.

A January 2010 VA treatment record notes a diagnosis of lumbar pain with radiculopathy.  

After thorough consideration of the evidence of record, the Board concludes that the evidence does not establish that the Veteran has a current diagnosis of a disability manifested by bilateral leg and thigh pain.  There is no medical evidence showing a diagnosis of a disability manifested by bilateral leg and thigh pain.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Nor is there a diagnosis within a short period of time prior to the claim being filed.  See Romanowksy v. Shinseki, 26 Vet App. 289 (2013).  The Board acknowledges that the medical evidence demonstrates diagnoses of bilateral radiculopathy and sciatica; however, those are separate claims and are addressed in the remand section of this decision.  Although the Veteran alleges that he has a separate disability manifested by bilateral leg and thigh pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Despite the Veteran's reports of pain, the medical evidence does not reflect a currently diagnosed disability manifested by bilateral leg and thigh pain.  Without a currently diagnosed disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a disability manifested by bilateral leg and thigh pain at any point during the claim or appeal period.  McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for bilateral leg and thigh pain is denied.


REMAND

I.  Bilateral Radiculopathy and Sciatica

As noted above, the Board has granted entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran contends that his bilateral radiculopathy of the upper extremities, bilateral radiculopathy of the lower extremities, and sciatica of the bilateral lower extremities are secondary to his service-connected degenerative disc disease of the lumbar spine.  Although the Veteran underwent a VA spine examination in October 2009, there is no medical opinion of record addressing the etiology of his bilateral radiculopathy of the upper extremities, bilateral radiculopathy of the lower extremities, and sciatica of the bilateral lower extremities.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of those disabilities.

II.  Perifolliculitis

The Veteran contends that he currently has perifolliculitis, a rash on his face as a result of shaving.  During his February 2013 hearing before the Board, the Veteran testified that he gets bumps on his face after shaving, and that he had those symptoms during service.  He noted that he received a profile for the rash during service.  He denied medical treatment for the rash, stating that he treated it himself.  Although the October 2009 VA examiner was unable to render a diagnosis relevant to the Veteran's claimed perifolliculitis, the Veteran is competent to report symptoms capable of lay observation, such as a face rash.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his current face rash, preferably at a time when the rash is active.

III.  Right Hip, Right Knee, and Left Knee

In a March 2012 rating decision, the RO denied the Veteran's claims for entitlement to service connection for degenerative joint disease of the right knee, degenerative joint disease of the right hip, and left knee condition.  In April 2012, the Veteran filed a notice of disagreement with respect to those issues.  However, the claims file does not reflect that the RO has issued a statement of the case for those issues.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  As a notice of disagreement with respect to the issues of entitlement to service connection for degenerative joint disease of the right hip, degenerative joint disease of the right knee, and a left knee disorder has been filed, the Board must remand these issues to the RO for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his radiculopathy of the bilateral upper and lower extremities as well as his sciatica of the bilateral lower extremities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Following a thorough review and discussion of the evidence in the claims file, to include the service and post-service treatment records, and the Veteran's lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran's radiculopathy of the bilateral upper and lower extremities and sciatica of the bilateral lower extremities is at least as likely as not (a 50 percent probability or more) either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's radiculopathy of the bilateral upper and lower extremities and sciatica of the bilateral lower extremities is directly related to his active duty service.  

A complete rationale must be provided for any opinion offered.

2.  Provide the Veteran with a new VA skin examination to determine the etiology of his face rash.  To the extent possible, the examination must be scheduled during an active outbreak of the Veteran's rash.  If such scheduling is not possible, the RO must state why.  If such scheduling is not possible, the Veteran must fully describe his symptoms.  

Following a thorough review and discussion of the evidence in the claims file, to include the service and post-service treatment records, and the Veteran's lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran's current face rash is at least as likely as not (a 50 percent probability or more) related to his active duty service, including his in-service folliculitis.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Take appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to service connection for degenerative joint disease of the right hip, degenerative joint disease of the right knee, and a left knee disorder.  38 C.F.R. § 19.26 (2013).  Remind the Veteran and his representative that, to vest the Board with jurisdiction over these issues, a timely substantive appeal to the March 2012 rating decision must be filed.  If the Veteran perfects an appeal as to any of these issues, they should be returned to the Board for appellate review.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


